Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 6-10-19 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has invoked 35 U.S.C. 112(f) means plus function analysis with respect to the handling means in claim 14 and the means for punching, picking, pushing, blowing or sucking in claim 15. However, applicant has not claimed any 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has invoked 35 U.S.C. 112(f) means plus function analysis with respect to the claimed germination means and as seen in paragraph [0024] of applicant’s originally filed disclosure the germination means can be any suitable medium and it is unclear to what types of medium encompasses any suitable medium in that it is unclear to what makes the medium suitable.
Claim 17 recites the limitation "the controlled climate chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim given the “or” clause in line 2 of the claim. Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 4-8, 10-17 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 5,864,984 to McNertney.
Referring to claims 1 and 4, McNertney discloses a method for selecting a seed intended for sowing comprising, subjecting a seed to germination conditions to germinate the seed until the radicle becomes visible – see for example figures 8c-8h and 10 and column 10 line 45 to column 11 line 63, and selecting a germinated seed as a seed intended for sowing based on the visibility and/or the length of the radicle – see for example figures 8c-8h and 10-11 and column 10 line 45 to column 11 line 63, wherein a seed that is not germinated is not intended for sowing – see for example figures 10-11, or a method for increasing the percentage of plants obtained from a seed batch comprising, subjecting seeds of a seed batch to germination conditions to germinate the seeds until the radicle becomes visible – see for example figures 8c-8h and column 10 line 45 to column 11 line 63, selecting the seeds that are germinated sowing based on the visibility and/or the length of the radicle – see for example figures 8c-8h and 10-11 and column 
Referring to claim 5, McNertney further discloses the seed is, or the seeds are, germinated in a liquid, in a cassette, in a mesh, on a tablet, on a sheet, on a mat or on tape – see liquid and sheet detailed in column 13 line 63 to column 14 line 5.
Referring to claim 6, the tape is not required in the claims given the “or” clause in parent claim 5.
Referring to claim 7, McNertney further discloses the step of subjecting a seed or seeds to germination conditions is performed in a controlled climate chamber – see for example column 3 lines 5-20.
Referring to claim 8, McNertney further discloses the selection of a germinated seed or germinated seeds comprises observing a seed or the seeds – see for example figures 8c-8h and column 10 line 45 to column 11 line 63, detecting if the seed is or seeds are germinated or not germinated – see for example column 10 line 45 to column 11 line 63, and if the seed is or seeds are germinated selecting the germinated seed or seeds – see for example figures 8c-8h and 10-11 and column 10 line 45 to column 11 line 63.
Referring to claim 10, McNertney further discloses a germinated seed is, or germinated seeds are, a seed or seeds of which the radicle is just visible – see for example figures 8c-8h.
Referring to claim 11, McNertney further discloses the selection of the germinated seed or seeds is performed by using imaging means – at 10 – see for example figures 8c-9. It is noted 
Referring to claim 12, McNertney further discloses the imaging means comprise a camera or an X-ray device – see camera – at 10.
Referring to claim 13, McNertney further discloses the camera is a 2D or 3D-camera – see at 10 described as at least a 2D camera as seen in figures 8c-8h and column 5 lines 24-48.
Referring to claim 14, McNertney further discloses a seed is, or seeds are, subjected to germination conditions in a controlled climate chamber – see for example column 3 lines 5-20, and a germinated seed is, or germinated seeds are, selected by using a camera – at 10, and means for handling seeds – see at 13-15 in figures 1 and 3-5. It is noted that applicant has invoked 35 U.S.C. 112(f) means plus function analysis with respect to the claimed means for handling seeds and as seen in applicant’s originally filed disclosure the means for handling seeds is described as a pickup device, a punching device, a push or blow device or a suction device and items 13-15 of McNertney are at least functional equivalents to a push device in that items 13-15 provide for linear movement of the seeds as detailed in figures 1 and 3-5.
Referring to claim 15, McNertney further discloses the handling means is selected from the group consisting of means for punching seeds out of tape, means for picking seeds, means for pushing seeds, means for blowing seeds and means for sucking seeds – see items 13-15 as a means for linearly moving and pushing seeds as seen in figures 1 and 3-5. It is noted that applicant has invoked 35 U.S.C. 112(f) means plus function analysis with respect to the claimed means for picking, means for pushing, means for blowing and means for sucking, however 
Referring to claim 16, McNertney discloses a system for selecting a seed intended for sowing comprising, a means for germinating a seed – see for example figures 8c-8h and 10 and column 10 line 45 to column 11 line 63, and a means for selecting a germinated seed intended for sowing – see for example figures 8c-8h and 10-11 and column 10 line 45 to column 11 line 63. It is noted that applicant has invoked 35 U.S.C. 112(f) means plus function analysis with respect to the claimed means for germinating and as seen in applicant’s originally filed disclosure in paragraph [0024] the means for germinating is described as any suitable medium which can be a liquid, cassette, mesh, tablet, sheet, mat or tape with nutrients, water and oxygen suitable for plant growth. McNertney discloses using liquid such as water with a sheet to facilitate germination as seen for example in column 6 lines 9-49. Further, applicant has invoked 35 U.S.C. 112(f) means plus function analysis with respect to the claimed means for selecting a germinated seed and as seen in applicant’s originally filed disclosure the means of selecting a germinated seed is disclosed as an imaging device such as a camera or x-ray device and item 10 of McNertney is disclosed as a camera or x-ray device as seen in column 5 lines 24-48.
Referring to claim 17, McNertney further discloses wherein the means for germinating seeds comprises a controlled climate chamber – see at 11-12 and column 5 lines 24-48, or wherein the controlled climate chamber is arranged for receiving seeds in a liquid, in a cassette, in a mesh, on a tablet, on a sheet, on a mat or on tape – see the sheet in column 6 lines 9-49, or wherein the means for selecting comprise imaging means, such as a camera (such as a 2D or 3D-camera) and/or an X-ray device – see at 10 and column 5 lines 24-48, or wherein the means for 
Referring to claim 26, McNertney discloses a method for selecting seeds intended for sowing comprising detecting one or more images of a radicle emerging from the seed on an imaging means – at 10 – see figures 8c-8h and 9-11 and see column 10 line 45 to column 11 line 63. It is noted that applicant has invoked 35 U.S.C. 112(f) means plus function analysis with respect to the claimed imaging means and as seen in applicant’s originally filed disclosure the imaging means is a camera or x-ray device and item 10 of McNertney is a camera or x-ray device as seen in 5 line 24-48.
Referring to claim 27, McNertney further discloses the imaging means comprise a camera and/or an X-ray device – see for example column 5 lines 24-38 detailing a camera and an x-ray device.
Referring to claim 28, McNertney further discloses the camera is a 2D or 3D-camera – see at 10 described as at least a 2D camera as seen in figures 8c-8h and column 5 lines 24-48.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNertney as applied to claim 1 above, and further in view of U.S. 6,385,902 to Schipper et al.
Referring to claim 3, McNertney does not disclose the seed that is, or the seeds that are, subjected to germination conditions is a primed seed or are primed seeds. Schipper et al. does disclose the seed that is, or the seeds that are, subjected to germination conditions is a primed seed or are primed seeds – see primed seeds detailed for example in columns 2-4. Therefore it would have been obvious to one of ordinary skill in the art to take the method of McNertney and add the seeds being primed seeds as disclosed by Schipper et al., so as to yield the predictable result of facilitating germination of the seeds as desired. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNertney as applied to claim 8 above, and further in view of U.S. Patent No. 4,975,364 to Taylor et al.
Referring to claim 9, McNertney does not disclose discarding a seed that is, or the seeds that are, not germinated. Taylor et al. does disclose discarding a seed that is, or the seeds that are, not germinated – see for example column 16 line 35 to column 17 line 2. Therefore it would have been obvious to one of ordinary skill in the art to take the method of McNertney and add the discarding of seeds that are not germinated as detailed in Taylor et al., so as to yield the predictable result of removing seeds that are not viable as desired.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to methods/systems for selecting seeds/determining seed viability in general:
	U.S. Pat. No. 7,218,775 to Kokko et al. – shows seed selecting system
	U.S. Pat. No. 7,600,642 to Deppermann – shows seed selecting system
	U.S. Pat. No. 7,923,249 to Rise et al. – shows plant selecting system
	U.S. Pat. No. 8,613,158 to Conrad – shows seed selecting system	
	U.S. Pat. No. 8,935,881 to Wolff – shows seed selecting system
	U.S. Pat. No. 9,165,189 to Conrad et al. – shows seed selecting system
	U.S. Pat. No. 9,578,797 to Deppermann et al. – shows seed selecting system

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643